United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2041
                                   ___________

Kimberly Jeanquart,                     *
On behalf of J.A.J.,                    *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Arkansas.
                                        *
Michael J. Astrue,                      * [UNPUBLISHED]
Social Security Commissioner,           *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: October 12, 2011
                                Filed: November 10, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Kimberly Jeanquart, on behalf of her minor child J.A.J., appeals the district
court’s1 order affirming the denial of supplemental security income. Upon de novo
review of the record, see Moore ex rel. Moore v. Barnhart, 413 F.3d 718, 721 (8th
Cir. 2005), we conclude (1) that it was proper for the administrative law judge (ALJ)


      1
        The Honorable Erin Setser, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
not to give controlling weight to the opinions of treating physician Kevin Jackson and
one-time consulting psychologist Vann Smith, see Medhaug v. Astrue, 578 F.3d 805,
815 (8th Cir. 2009) (because record must be evaluated as whole, treating physician’s
opinion does not automatically control); Charles v. Barnhart, 375 F.3d 777, 783 (8th
Cir. 2004) (generally when consulting physician examines claimant only once, his
opinion is not substantial evidence); and (2) that substantial evidence supports the
ALJ’s determination that J.A.J. had less-than-marked limitations in the functional
domains of attending and completing tasks and health and physical well-being, see
20 C.F.R. § 416.926a (functional equivalence for children). The district court is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-